69 N.J. 31 (1975)
350 A.2d 226
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
QUINCY H. LUCARELLO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 3, 1975.
Decided December 3, 1975.
Mr. Thomas P. Ford, Jr., argued the cause pro se.
Mr. R. Benjamin Cohen, Assistant Prosecutor, argued the cause for plaintiff-respondent (Mr. Anthony J. Fusco, Mr. Harry Robinson, III and Mr. Stephen Rosenfeld, Assistant Prosecutors, of counsel; Mr. Joseph P. Lordi, Essex County Prosecutor, attorney).
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons set forth in its majority opinion reported at 135 N.J. Super. 347 (1975).
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.